On April 23,2007, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years, for violation of the conditions of a suspended sentence, for the offense of Count T: Driving a Motor Vehicle Under the Influence of Alcohol or Drugs, a felony. The defendant shall be placed in an appropriate community based program, facility or a State Correctional Institution, with recommendation that the defendant be considered for placement in the WATCh program
On August 2, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson and Todd Chatman. The state was represented by Mark Murphy.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 2nd day of August, 2007.
DATED this 14th day of August, 2007.
Chairperson, Hon. Randal Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.